Citation Nr: 0501560	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  03-02 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of 
fracture of the left maxilla, with temporomandibular joint 
dysfunction.

2.  Entitlement to a compensable evaluation for residuals of 
fracture of the left zygomatic arch.

3.  Entitlement to a compensable evaluation for a left knee 
disorder.

4.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disorder.  

5.  Entitlement to an evaluation in excess of 10 percent for 
pes planovalgus of both feet.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to August 
1985, and from January 1988 to November 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the claims on appeal.  
In that decision, the RO also denied service connection for 
post-traumatic stress disorder (PTSD), and the veteran also 
appealed that claim.  However, in a September 2003 rating 
decision, service connection for PTSD was granted, with a 70 
percent rating assigned; the veteran has not subsequently 
expressed dissatisfaction with that decision, and it is not 
currently on appeal.

In his December 2002 substantive appeal, the veteran had 
requested a Board hearing to be held at his local RO.  A 
Board hearing was scheduled for September 2004 at his local 
RO, and the record contains notification of the hearing, 
which was sent to the veteran in July 2004.  The veteran 
failed to appear for that hearing, and he has not provided an 
explanation or requested a rescheduled hearing.  His Board 
hearing request is therefore considered cancelled.  

In a February 2004 rating decision, the RO denied service 
connection for several conditions claimed to be due to an 
undiagnosed illness.  To this point the veteran has not 
appealed any of the claims denied in that decision.  

The claims of service connection for a fracture of the left 
maxilla with temporomandibular joint dysfunction and for 
increased evaluations for the disorders of both knees and the 
feet are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC, and are addressed in the 
Remand portion of the decision below.  VA will provide 
notification when further action is required by the 
appellant.

It appears that the veteran may be raising several additional 
service connection claims.  The veteran has identified 
conditions including sinus problems, headaches, and 
gastrointestinal problems which he has primarily related as 
secondary to his service-connected residuals of fractured 
left zygomatic arch.  It appears that the RO has actually 
addressed some of these claims in conjunction with the 
veteran's claimed manifestations of undiagnosed illness.  It 
is not clear whether the veteran intends to pursue these 
matters, and this matter should be clarified; therefore these 
claims are referred to the RO for adjudication as 
appropriate.


FINDINGS OF FACT

1.  The residuals of a fracture of the left zygomatic arch do 
not limit range of motion or mastication, and are no more 
than indicative of slight displacement.

2.  A faint scar appears over the left zygomatic arch, 
approximately 3 cm in length directly below the left eyebrow, 
described as very inconspicuous, with no reported symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
residuals of a fractured left zygomatic arch have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §, 
4.71(a), Diagnostic Code 9904 (2004).


2.  The criteria for a noncompensable rating for a scar over 
the left zygomatic arch are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800 (2002 and 
2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini v. Principi, 18 Vet. App. 112 (2004).  


The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a letters dated in April 2001 and January 2003, the RO 
informed the appellant of the VCAA and its potential effect 
on his claims.  In addition, the appellant was advised, by a 
November 2002 statement of the case (SOC) of the pertinent 
law and what the evidence must show in order to substantiate 
the claims.  The SOC also advised him of the evidence that 
was of record.  The Board therefore believes that appropriate 
notice has been given in this case.  The record contains 
copious medical records, largely from VA, and neither the 
veteran nor his representative has provided or identified any 
additional evidence which must be obtained for a complete 
record, thus curing (or rendering harmless) any previous 
omissions.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  In this case, 
the veteran was provided every opportunity to

submit and identify relevant evidence.  Under the facts of 
this case, "the record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d. 1369, 1375 (Fed. Cir. 2004) (quoting from 
the Court of Appeals for Veterans Claims).  It appears that 
all obtainable evidence identified by the appellant relative 
to claim for residuals of a fractured left zygomatic arch has 
been obtained and associated with the claims file.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a), now codified at 
38 U.S.C.A. § 5103A(d).  In this case, VA examinations were 
conducted in 2001 and subsequent VA medical records were 
presented for the record.   

In sum, the veteran was informed of the duty to notify, and 
of the duty to assist and to obtain records, examinations, 
and/or opinions.  The veteran was specifically advised of the 
type of evidence that is necessary to support the claims.  He 
has also been provided notice of what VA was doing to develop 
the claim, notice of what he could do to help his claim, and 
notice of how the claims were still deficient.  VA has 
satisfied its duty to assist the appellant in apprising him 
as to the evidence needed, and in obtaining evidence 
pertaining to his claims under both former law and the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding the matter being decided today (as to the 
left knee only) for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Pertinent Law and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002). Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the entire recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).




Nonunion of the mandible is dependent on the degree of motion 
and relative loss of masticatory function; a 10 percent 
rating is assigned for moderate nonunion.  38 C.F.R. § 4.150, 
Diagnostic Code (DC) 9903.

Malunion of the mandible is also dependent on the degree of 
motion and relative loss of masticatory function; a 0 percent 
rating is assigned for slight displacement, a 10 percent 
rating for moderate displacement.  38 C.F.R. § 4.150, DC 
9904.

For limitation of motion of temporomandibular articulation, a 
10 percent rating is assigned for an inter-incisal range of 
31 to 40 mm.  A 10 percent rating is also assigned when range 
of lateral excursion is 0 to 4 mm.  38 C.F.R. § 4.150, 
Diagnostic Code 9905.

A 20 percent rating is warranted for unilateral loss of all 
or part of the ramus if the temporomandibular articulation is 
not involved.  38 C.F.R. § 4.150, DC 9906.

Unilateral loss of less than one-half of the substance of a 
ramus, not involving a loss of continuity, warrants a 10 
percent rating.  38 C.F.R. § 4.150, DC 9907.

When the requirements for a compensable rating under a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.

III.  Factual Background

The service medical records reflect that the veteran was 
hospitalized in April 1989 following an altercation.  It 
appears he had been assaulted, resulting in a left zygomatic 
complex fracture and left arch fracture.  In late April 1989, 
he underwent open reduction of the zygomatic process and arch 
with wire fixation.  When discharged in early June 1989, the 
veteran was on no medications, had no dietary restrictions, 
and was being referred back to full duty.  There were no 
plans for rehabilitation or additional followup.  Dental 
records dated in late April 1989 just after the procedure 
noted satisfactory reduction and stabilization.  


A VA dental examination was conducted in March 1994.  The 
history indicated that the veteran had suffered from a broken 
zygomatic arch in 1989, and that the fracture was reduced.  
It was noted that, since that incident, a popping of the jaw 
had become more apparent to the veteran, and that his bite 
was adjusted and a bite guard was fabricated while on duty.  
He reported that treatment for the popping of the jaw was 
minimal, and noted that the condition persisted.  The 
examiner stated that there were no zygomatic arch problems at 
the time of the examination.  Subjectively, the veteran 
complained of popping of the jaw with some discomfort.  

On VA examination, opening of the mandible was 45 mm, within 
normal limits.  Popping of the jaw was felt with hand 
pressure over the temporomandibular joints (TMJs) 
bilaterally.  X-ray films showed a normal healing left 
zygoma.  A diagnosis of well-reduced zygoma fracture of the 
left side and slight TMJ function, with only a slight 
possibility that the zygoma fracture of the left side 
contributed to a more evere TMJ problem which had pre-
existed, was made.  

In a March 1995 rating action, service connection was 
established for residuals of a fracture of the zygomatic 
arch, for which a noncompensable evaluation was assigned 
under Diagnostic Code 9905.  In June 1999, the veteran 
requested re-evaluation of this condition and complained of 
frequent headaches, requesting that headaches be added as a 
service connection claim as secondary to his residuals of a 
fracture of the left zygomatic arch.

A VA dental and oral examination was conducted in April 2001.  
It was noted that the veteran had sustained a fractured 
zygomatic arch during service.  It was noted that there was 
no loss of function as a result of this fracture, and there 
was no evidence on X-ray of any sequelae due to this 
fracture.  The examiner did note that tooth #30 was missing 
and that tooth #31 might require root canal work, and noted 
that neither of those conditions was related to the fractured 
zygomatic arch.  Physical examination revealed no evidence of 
any occlusal trauma or loss of masticatory function.  There 
were no limitations on range of motion.  The incisal opening 
was from 0-50 mm, and excursive openings were from 0-30 mm.  
There was mild bone loss around all teeth, common, and 
associated with the veteran's age and periodontal disease 
progression.  On opening, the veteran did exhibit clicking 
and popping in the temporomandibular joint.  The veteran gave 
a history of bruxism at night, and stated that he was under 
stress and often woke up with his teeth clinched together.  

In April 2001 a VA neurological examination was also 
conducted, at which time the veteran complained of headaches.  
An impression of tension-type versus mixed headache disorder 
was made.  The examiner noted that there was no history of a 
headache disorder pre-dating the veteran's Gulf War service.  
The examiner explained that there was no clear precedent or 
stressor which explained the veteran's headache disorder, 
commenting that a stress-disorder was likely implicated in 
explaining at least some of his headache complaints.  The 
report stated that other possibilities included a history of 
trauma to the face, noting, however, that post-traumatic 
headaches would generally not be of ten years in duration and 
getting worse.  It was noted that the veteran noticed less 
frequent headaches on the right side where he did not suffer 
a blow to the face.  The examiner concluded that scanning of 
the head or additional work-up for headaches was not 
warranted.

A VA examination of the sinuses was conducted in July 2001.  
The veteran complained of facial pain occurring 2-3 times a 
week, and complained of nasal blockage.  The examiner 
commented that the veteran had nasal obstruction, likely due 
to previous assaults causing facial fractures.  The examiner 
also noted that the veteran had some blockage of the 
nostrils, consisting of a 10 percent blockage of the right 
nostril.  Diagnoses of recurrent purulent nasal discharge, 
likely secondary to sinusitis; allergic rhinitis and no 
radiologic evidence of sinus infection were made.  The 
examiner commented that the veteran did sustain severe facial 
injuries in his assault, which could be contributed to his 
nasal blockage.  

A VA examination of the bones was also conducted in July 
2001.  The veteran gave a history of a fracture of the 
zygomatic arch in 1989, and complained of pain in that 
region.  He also noted that since the fracture, he had 
experienced difficulty opening his mouth, stiffness of the 
jaw, and jaw popping which was demonstrated on examination.  
Physical examination revealed tenderness over the left 
zygomatic arch and a faint scar, approximately 3 cm in 
length, directly below the left eyebrow, which was described 
as very inconspicuous.  There was tenderness in the left 
maxillary region and a loud clicking of the jaw bilaterally.  
There were no other joint problems that he could recall.  A 
diagnosis of a fracture of the facial bones, zygoma and 
maxillary regions, with intermittent residual symptoms, was 
made.  

X-ray films taken in August 2001 revealed a metallic suture 
of the left zygomaticofrontal suture.  Otherwise, the study 
was normal.  Films of the TM joints bilaterally, also taken 
in August 2001 revealed some possible limited anterior 
translation of the left mandibular condyle; otherwise the 
study was normal.  

A CT scan of the head was performed in November 2001.  
Metallic sutures were present in the left orbital wall.  
There was no evidence of acute hemorrhage or mass lesion 
seen.  No displaced skull fractures were evident and the 
visualized portion of the paranasal sinuses was normal.  An 
impression of normal brain with left orbital wall fracture 
repair was made. 

In January 2002, the dentist who conducted the April 2001 
examination provided an addendum to that report stating the 
following:

the vet's zygoma injury in service is 
completely healed, normal exam, normal X-
ray.  Any TMJ symptoms the patient may 
have are NOT related to the above injury. 

The veteran provided testimony at a hearing held at the RO in 
May 2003.  He testified that since his fracture of the 
zygomatic arch his jaws do not fit together correctly, 
resulting in locking of the jaw, pain, headaches, and 
problems chewing.  

VA medical records dated from 1997 to 2003 were entirely 
negative for any treatment for residuals of a fracture of the 
left zygomatic arch, headaches, or for any dental conditions.


IV.  Analysis

The residuals of the appellant's residuals of a fractured 
left zygomatic arch have been evaluated under the criteria 
for rating malunion of the mandible.  38 C.F.R. § 4.150, 
Diagnostic Code 9904.  Under DC 9904, malunion of the 
mandible is also dependent on the degree of motion and 
relative loss of masticatory function; a 0 percent rating is 
assigned for slight displacement, a 10 percent rating for 
moderate displacement.

Applying the criteria set forth above to the facts in this 
case, the Board finds the preponderance of the evidence is 
against the appellant's claim for a compensable evaluation.  
Competent medical evidence fails to establish moderate 
displacement of the mandible.  Rather, the dental evaluations 
conducted in 1994 and 2001 demonstrated that the mandible 
head had normal mobility.  Physical examination conducted in 
2001 revealed no evidence of any occlusal trauma or loss of 
masticatory function.  There were no limitations on range of 
motion.  Incisal opening was from 0-50 mm, and excursive 
openings were from 0-30 mm.  There was no evidence of 
deformity.  While it is true, and well documented, that the 
veteran has clicking/popping of the jaw with opening and 
closing, this does not establish or approximate moderate 
displacement.  In January 2002, the VA dentist who examined 
the veteran in 2001 specifically concluded that the zygoma 
injury in service was completely healed, with a normal 
examination and a normal X-ray.  In the absence of any 
competent medical evidence of moderate displacement of the 
mandible, the preponderance of the evidence is against the 
claim.  DC 9904.

As for other diagnostic codes, the Board notes that there is 
no medical evidence of nonunion or malunion of the mandible, 
and there is no limitation of motion of the temporomandibular 
articulation to the degree required for a compensable rating.  
See Diagnostic Codes 9903 and 9905.  Additionally, there is 
no indication of loss of all or part of the ramus or loss of 
substance of the ramus as required for a compensable rating.  
See DCs 9906 and 9907.

While the Board notes that the veteran has complained of 
conditions affecting the gastrointestinal system and sinuses, 
which he attributes to his service-connected residuals of a 
fractured left zygomatic arch, it has not been established 
that any of these symptoms/conditions are in fact part and 
parcel of his service-connected condition, or even 
secondarily related.  Accordingly, the Board has referred 
these conditions for adjudication by the RO as secondary to 
the service-connected residuals of a fractured left zygomatic 
arch, should the veteran wish to pursue these claims.  
Similarly, following the April 2001 dental examination of the 
veteran, the examiner added an addendum opining that the 
veteran's reported TMJ symptoms were unrelated to the zygoma 
injury.

As the evidence preponderates against the claim for a 
compensable rating for residuals of fractured left zygomatic 
arch, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board is well aware that the provisions of 38 C.F.R. § 
4.14 preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses.  
However, impairment associated with a veteran's service- 
connected disability, such as a scar, may be rated separately 
unless it constitutes the same disability or the same 
manifestation.  The critical element is that none of the 
symptomatology for any of the disorders is duplicative of or 
overlapping with symptomatology of the other conditions.  See 
Esteban v. Brown, 6 Vet. App. 259 (1995).  

Under the old regulations, effective prior to August 30, 
2002, scars of the head, face, or neck that constituted 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement were 
assigned a disability evaluation of 50 percent.  38 C.F.R. § 
4.118, DC 7800 (2002) (effective prior to August 30, 2002).  
Scarring that was severe, especially if producing a marked 
and unsightly deformity of eyelids, lips, or auricles was 
evaluated as 30 percent disabling.  Id.  Moderate 
disfigurement was assigned an evaluation of 10 percent, and 
slight disfigurement was noncompensable.  Id.


Under the current regulations, effective on and after August 
30, 2002, disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement is assigned an evaluation of 
80 percent.  38 C.F.R. § 4.118, DC 7800 (2004) (effective 
Aug. 30, 2002).  Disfigurement with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or 
with four or five characteristics of disfigurement is 
assigned an evaluation of 50 percent.  Id.  A 30 percent 
evaluation is assigned for disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.  
Id.  A 10 percent evaluation is assigned for only one 
characteristic of disfigurement.  Id.

The eight characteristics of disfigurement, for purposes of 
evaluation under the new version of DC 7800 (effective August 
30, 2002), are: (1) scar five or more inches (13 or more 
centimeters) in length; (2) scar at least one- quarter inch 
(0.6 cm.) in length; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo-or hyper-pigmented in an area exceeding 
six square (sq.) inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and (8) skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

During a VA examination conducted in July 2001, the examiner 
noted a faint scar, approximately 3 cm in length, directly 
below the left eyebrow, which was described as very 
inconspicuous.  This was apparently asymptomatic and neither 
painful or tender, and does not result in any functional 
impairment, as neither this examination report nor any other 
evidence on file documents such complaints or symptoms.  
Accordingly, the veteran's scarring below the left eyebrow 
warrants a noncompensable evaluation, but not more, under DC 
7800 (as effective both prior to and since August 30, 2002).  
At most, if at all, the veteran's scar is productive of only 
slight disfigurement under the older criteria and the 
description of the scar does not meet any of the eight 
characteristics of disfigurement, for purposes of evaluation 
under the new version of DC 7800 (effective August 30, 2002).

Finally, in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
See VAOPGCPREC. 6-96 (1996).  In this regard, the Board finds 
that the schedular criteria and currently assigned evaluation 
for the residuals of fractured left zygomatic arch is 
adequate, as the case does not present an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards.  In order to 
warrant a compensable evaluation under the rating criteria 
for malunion of the mandible, moderate displacement has to be 
shown.  Slight displacement is assigned a noncompensable 
evaluation.  Furthermore, competent, objective evidence of 
marked inference with employment or frequent periods of 
hospitalization due to the mandible injury has not been shown 
or alleged to exist.  In fact VA treatment records dated from 
1997 to 2003 are negative for treatment for residuals of a 
fractured left zygomatic arch.


ORDER

Entitlement to a noncompensable evaluation for a scar over 
the left zygomatic arch, associated with residuals of 
fracture of the left zygomatic arch, is granted.

Entitlement to a compensable evaluation for residuals of 
fracture of the left zygomatic arch is denied.

REMAND

The record as it stands currently is inadequate for the 
purpose of rendering an informed decision as to the claims of 
entitlement to service connection for a fracture of the left 
maxilla with temporomandibular joint dysfunction (TMJ), as 
well as entitlement to compensable evaluations for bilateral 
knee and foot disabilities.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1998).

With respect to the service connection claim, the Board notes 
that the service medical records document TMJ crepitus and 
popping, without pain, in dental records dated in August 
1992.  In January 2002, the dentist who conducted the April 
2001 examination provided an addendum to that report stating 
that the veteran's zygoma injury in service is completely 
healed, with normal examination and normal X-rays, and noted 
that any TMJ symptoms the patient may now have are not 
related to the above injury.  Essentially, it is unclear 
whether the veteran has the currently claimed residuals of a 
fracture of the left maxilla with temporomandibular joint 
dysfunction, and if so, whether this bears any etiological 
relationship to service.  Accordingly, a VA examination is 
warranted.   

Furthermore, the Board finds that an updated examination of 
the knees and feet is warranted.  The most recent examination 
of the joints was conducted in July 2001.  Since that time, 
the veteran maintains that his disorders of the feet and 
knees have increased in severity.  He maintains that he has 
instability of the knees and constant bilateral foot pain.  
Essentially, the Board cannot assess the current severity of 
the veteran's knee and foot disabilities based upon the 
evidence currently on file, and therefore, an examination is 
necessary.  It is not the passage of time, in and of itself, 
that renders an earlier examination outdated.  Rather, the 
determining factor is whether the evidence of record is 
sufficient to allow for an informed decision.   In this case, 
the Board finds that sufficient evidence does not exist at 
this point, and that an informed decision may not be made as 
to this appeal without the need for further development, to 
include a new examination.

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  

1.  The RO should inform the veteran by 
letter of his right to submit new evidence, 
describe the type of evidence needed to 
substantiate his claims, and provide 
information as to the relative duties of the 
VA and the veteran in obtaining relevant 
evidence, pursuant to the VCAA and any other 
applicable legal authority.

2.  The RO should obtain VA medical records 
for the period extending from January 2004 to 
the present time, if not already of record. 

3.  Make arrangements for the veteran to be 
afforded a dental examination to determine 
the nature and etiology of the claimed 
residuals of fracture of the left maxilla 
with temporomandibular joint dysfunction.  
The veteran's claims folder must be provided 
to the examiner for review, and review of the 
file should be documented in the examination 
report.  

a.  The examiner is specifically asked to 
review service medical records which 
document a fractured left zygomatic arch 
(1989) as well as TMJ symptoms (1992).  
The examiner should also review the 1994 
and 2001 VA dental examination reports as 
well as the addendum added in January 
2002.  Review of the pertinent records 
should be noted in the examination report.

b.  All necessary tests should be 
conducted.  It should be initially 
addressed whether in fact, the veteran did 
sustain a fracture of the left maxilla and 
whether he does have any current TMJ 
dysfunction.  If either or both of these 
conditions are diagnosed, the examiner 
should review the claims folder, to 
include the service medical and dental 
records, and offer an opinion as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability or more) that the veteran's 
currently claimed fracture of the left 
maxilla with temporomandibular joint 
dysfunction, if any, was initially 
manifested during service or is otherwise 
etiologically related to service or the 
service-connected fracture residuals of 
the left zygomatic arch.  The examiner 
should offer a complete rationale for any 
opinion provided.

4.  Then, the RO should make arrangements for 
the veteran to undergo an orthopedic 
examination of both knees for the purpose of 
determining the severity of these service-
connected disabilities.  The veteran's claims 
folder must be provided to the examiner for 
review, and review of the file should be 
documented in the examination report. 

a.  The examination report should include 
a detailed description of pertinent 
symptoms of residuals of service-connected 
knee disorderss (currently characterized 
as chondromalacia), clinical findings, and 
an assessment of the functional impairment 
resulting therefrom.

b.  The examination report should include 
descriptions of ranges of motion of the 
knees, noting the normal ranges of motion 
in these joints.  The presence of either 
instability or subluxation in the left 
knee should be noted.  Any ankylosis, 
deformity, or evidence of 
arthritis/arthritic changes of the knees 
should also be identified.  X-ray films 
should be taken if necessary.

c.  Whether there is likely to be 
additional range of motion loss/functional 
impairment of the knees due to any of the 
following should also be addressed and 
described: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner should be 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups.

d.  Any diagnostic tests and studies 
deemed necessary by the examiner in order 
to respond to the specified inquiries 
should be conducted, to include X-ray 
films of the ankles and left knee.  Any 
findings reported should be described in 
terms of whether these are attributable to 
the service connected disabilities, or to 
a non-service-connected condition.

5.  The RO should arrange for the veteran 
to be examined by a physician 
knowledgeable in ascertaining the current 
nature and extent of severity of service- 
connected bilateral pes planovalgus of 
both feet.  The veteran's claims folder 
must be provided to the examiner for 
review, and review of the file should be 
documented in the examination report.

a.  The examiner should specifically 
record whether there is objective 
evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation, use accentuated, 
swelling on use, characteristic 
callosities, extreme tenderness of 
the plantar surfaces of the feet, 
and/or marked inward displacement and 
severe spasm of the tendo achillis on 
manipulation, not improved by 
orthopedic shoes or appliances.

b.  The examiner should also record 
pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically active and 
passive range of motion, and comment 
upon the functional limitations, if 
any, caused by the veteran's 
bilateral pes planovalgus.

c.  Any further indicated special 
studies should be conducted.  It is 
requested that the examiner provide 
explicit responses to the following 
questions:

i.  Does the bilateral pes 
planovalgus involve only the joint 
structure, or does it also involve 
the muscles and nerves?

ii.  Does the bilateral pes 
planovalgus cause weakened 
movement, excess fatigability, and 
incoordination?  If so, the 
examiner should comment on the 
severity of these manifestations 
on the ability of the veteran to 
perform average employment in a 
civil occupation.  If the severity 
cannot be quantified, the examiner 
must so state.

iii.  With respect to subjective 
complaints of pain, the examiner 
is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the 
joints, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to pes 
planovalgus, or the presence or 
absence of any other objective 
manifestation that would 
demonstrate disuse or functional 
impairment due to pain 
attributable to bilateral pes 
planovalgus.

iv.  The examiner is also 
requested to comment upon whether 
or not there are any other medical 
or other problems that have an 
impact on the functional capacity 
affected by pes planovalgus, and 
if such overlap exists, the degree 
to which the non-service-connected 
problem creates functional 
impairment that may be dissociated 
from the impairment caused by the 
service-connected bilateral pes 
planovalgus.  If the functional 
impairment created by the non-
service-connected problem cannot 
be dissociated, the examiner 
should so indicate.

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and the required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if not, the RO should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  After the RO undertakes review of the 
issues, to include any additional 
evidentiary development, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) which contains notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The veteran's 
claims folder should then be returned to 
the Board as necessary.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


